Citation Nr: 0940503	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-28 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of basal cell 
carcinomas of the face, specified as the forehead, nose, and 
chin, due to cold injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to March 
1954.  He received the Purple Heart Medal in connection with 
his service in the Korean War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is service-connected for residuals of cold 
injuries of the feet, currently evaluated as 30 percent 
disabling; residuals of bilateral frozen feet, currently 
evaluated as 30 percent disabling for each foot; residuals of 
cold injuries of the hands, currently evaluated as 10 percent 
disabling for each hand; residuals of cold injuries to the 
right ear, currently evaluated as noncompensably disabling; 
and residuals of cold injuries to the left ear, currently 
evaluated as noncompensably disabling.

The Veteran contends that he developed basal cell carcinomas 
of the face, specified as the forehead, nose, and chin, due 
to cold injuries.

The Veteran underwent a VA examination in September 2005.  
The examiner did not have the Veteran's claims file available 
for review.  The Veteran reported that he was diagnosed 
approximately 10 years ago by a dermatologist and was 
currently being followed by another dermatologist (available 
records indicate treatment for skin cancer in 1996).  The 
examiner diagnosed basal cell carcinoma and opined it was 
less likely than not secondary to service.  The examiner 
stated he could not find any medical evidence that basal cell 
carcinoma was caused by frostbite.

A remand in warranted in this matter in order to schedule the 
Veteran for a VA examination by a dermatologist with access 
to his claims folder.  Under the law, VA must provide medical 
examinations by examiners who have full access to and review 
of relevant evidence.  Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995).

Additionally, the Veteran submitted evidence regarding skin 
cancer and frostbite. A retired US Army Colonel, JZ, wrote a 
letter in October 2003, stating that in 1987 a "Cold Injury 
Committee of the Chosin Few" was formed, which noted 
symptoms that included skin cancers.  The Veteran further 
submitted an October 2003 article by Mark S. Nelson, M.D., 
Residual Effects of Cold Injury, Frequency of Symptoms and 
Clinical Diagnoses Among the "Chosin Few," Federal 
Practitioner, October 2003.  At the time the article was 
written, Dr. Nelson was the assistant administrative chief of 
staff for ambulatory care at VA North Texas Health Care 
System, Dallas, Texas.  In his article, Dr. Nelson noted that 
skin cancer in frostbite scar areas did occur and comprised a 
table of frequency of cold injury residuals. 

VA's Cold Injury Protocol Examination instructions include a 
narrative in which it is noted that skin cancer in frost bite 
scars is a recognized result of cold injuries.  Cold Injury 
Protocol Examination Worksheet (U.S. Department of Veterans 
Affairs).

The VA examiner reportedly found no scars on examination, but 
it is unclear whether such scars existed in the past.

Based on the above, the medical record is not complete and 
therefore, the medical evidence of record is insufficient for 
the Board to render a decision on the issue of entitlement to 
service connection for residuals of basal cell carcinomas of 
the face, specified as the forehead, nose, and chin, due to 
cold injuries.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claims. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination by a dermatologist to 
ascertain the etiology of any current 
skin disability, to include residuals of 
basal cell carcinomas of the face, 
specified as the forehead, nose, and 
chin. 

The claims folder must be made available 
to and be reviewed by the examiner.  The 
examination report or an addendum should 
reflect that the claims folder was 
reviewed.

After examining the Veteran, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
currently diagnosed facial skin 
condition(s) of the forehead, nose, or 
chin, including basal cell carcinoma, 
were caused or aggravated by service.  
The examiner should provide a rationale 
for the opinion and should comment on the 
article submitted by the Veteran written 
by Dr. Nelson as well as the information 
contained in VA's Cold Injuries Protocol 
Examination instructions.

The examiner is advised that the Veteran 
is competent to report injuries and 
observable symptoms, and that as a combat 
veteran; his reports of in-service 
injuries are presumed to have occurred.  
The Veteran's reports must be considered 
in formulating any opinions.

If any benefits sought on appeal are not 
granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case, before the case is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

